Order issued October ~ 2012




                                             In The
                                ( onrt of . apeal
                         ifth i trirt of
                               )
                                                at alla
                                      No. 05-10-01596-CR


                            PAUL TYRELLE GATLIN, Appellant



                              THE STATE OF TEXAS, Appellee


                                           ORDER

       Before the Court is the State’s motion for extension of time to file its brief. We GRANT the

motion. We ORDER the State’s brief received October 5,, o.


                                                                           ~7~/date of this order.


                                                                  JUSTICE